EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 22-28 and 30 are canceled as they are directed to inventions non-elected without traverse in the Election of 2-18-2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a three dimensional bending device for bending U and I shaped hairpin wires of different sizes for electrical machines, the wires having a first leg, a second leg and an angled portion between the first and second legs, the bending machine comprising first and second holding members which hold the wire by the first and second legs and a first, second and third relative movement device that are configured to relatively move the first and second holding members to produce a first torsion angle, a second torsion angle and to change a distance between the central axes of the legs wherein a control system comprising instructions for three dimensional bending is configured to twist the first leg by the first torsion angle relative to an imaginary connecting line between the central axes of the first and second leg, to twist the second leg by the second torsion angle relative to an imaginary line between the central axes of the first and second leg and changing the distance between the central axes of the first and the second leg.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725